I am unable to concur in the conclusion reached in the opinion prepared by Mr. Presiding Justice ELLIS in this case.
It is true that the record shows that when the Presiding Judge gave instructions to the jury he first read from the count in the declaration and evidently read the first count, which had been withdrawn from the consideration of the jury, instead of the third count which constituted the declaration upon which the case was tried. But, further in the instructions he instructed the jury upon every phase of negligence presented by the third count of the declaration and, therefore, taking the charge as a whole, the jury was fully instructed as to the issues to be determined by it.
It is well settled that the entire charge of the court, or the entire portion of it bearing on a subject, must be considered *Page 493 
in determining whether the charge is free from error.
Florida Motor Transp. Co. v. Hillman, 87 Fla. 512, 101 So. 31. See Disney v. State, 72 Fla. 492, 73 So. 598; Hobbs v. State,77 Fla. 228, 81 So. 444; Miller v. State, 76 Fla. 518, 80 So. 314; Reynolds v. State, 34 Fla. 175, 16 So. 78."
It is also settled that error in one part of a charge may be corrected by another portion of it. Wood v. State, 31 Fla. 221, 12 So. 539; Palatine Ins. Co. v. Whitfield, 73 Fla. 716, 74 So. 869; Pensacola Electric Co. v. Bissett, 59 Fla. 360, 52 So. 367; Johnson v. State, 29 Fla. 558, 10 So. 686; Barton v. State,72 Fla. 408, 73 So. 230; Kennard v. State, 42 Fla. 581, 28 So. 858.
Now, as stated above, the reading of a count from the original declaration was a part of the court's charge in this case and there was no objection to this part of the charge and no exception. Neither was the question of the propriety of reading the count of the declaration as read raised by a ground in the motion for a new trial. Therefore, such action on the part of the trial court cannot be resorted to by this Court as a ground for reversal. Spanish v. State, 72 Fla. 420, 73 So. 230; Williams v. State, 32 Fla. 251, 13 So. 429; Bynum v. State, 46 Fla. 142, 35 So. 65; Glover v. State, 22 Fla. 493; Stearns, etc., Lumber Co. v. Adams, 55 Fla. 401, 45 So. 847; Steele v. State, 85 Fla. 57, 95 So. 299; McSwain v. Howell, 29 Fla. 248, 10 So. 588.
Not only was the point upon which reversal is proposed not presented in the court below, but it has not been raised or insisted upon in this Court.
Therefore, I think the judgment should be affirmed as there appears to be disclosed by the record no other error which would warrant reversal. *Page 494